United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-3800WM
                                   _____________

Dawn E. Coary,                        *
                                      *
                   Appellant,         *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Missouri.
Marvin T. Runyon, Postmaster General, *
United States Post Office,            *     [UNPUBLISHED]
                                      *
                   Appellee.          *
                               _____________

                            Submitted: March 13, 1998
                                Filed: March 18, 1998
                                 _____________

Before FAGG and ROSS, Circuit Judges, and EISELE,* District Judge.
                              _____________

PER CURIAM.

       Dawn E. Coary appeals the district court's order dismissing Coary's disability
discrimination complaint for failure to exhaust administrative remedies. Because we
agree with the district court's conclusion that it lacked subject matter jurisdiction, we
affirm. See 8th Cir. R. 47B.




      *
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-